
	

113 HR 772 IH: To promote peaceful and collaborative resolution of the South China Sea dispute.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Faleomavaega (for
			 himself, Ms. Ros-Lehtinen, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote peaceful and collaborative resolution of the
		  South China Sea dispute.
	
	
		1.FindingsCongress finds the following:
			(1)The South China Sea contains vital
			 commercial shipping lanes and points of access between the Indian Ocean and
			 Pacific Ocean, providing a maritime lifeline to India, Singapore, Malaysia,
			 Indonesia, the Philippines, Vietnam, Brunei, Taiwan, Japan, and the Korean
			 peninsula.
			(2)China, Vietnam,
			 the Philippines, Taiwan, Malaysia, and Brunei have disputed territorial claims
			 over the Spratly Islands, and China, Taiwan, and Vietnam have disputed
			 territorial claims over the Paracel Islands.
			(3)In 2009, the Government of the People’s
			 Republic of China submitted to the United Nations a map with the 9-dotted line
			 (also known as the Cow Tongue line) which raised questions about whether China
			 officially claims most of the 1,423,000 square miles of the South China Sea,
			 more than any other nation involved in these territorial disputes.
			(4)In November 2012,
			 China began to include a map of its territorial claims inside its passports,
			 despite the protests of its neighbors, including Vietnam and the
			 Philippines.
			(5)Although not a party to these disputes, the
			 United States has a national economic and security interest in maintaining
			 peace, stability, and prosperity in East Asia and Southeast Asia, and ensuring
			 that no party threatens or uses force or coercion unilaterally to assert
			 maritime territorial claims in East Asia and Southeast Asia, including in the
			 South China Sea, the East China Sea, or the Yellow Sea.
			(6)The Association of
			 Southeast Asian Nations (ASEAN) has promoted multilateral talks in disputed
			 areas without settling the issue of sovereignty.
			(7)In 2002, ASEAN and
			 China signed a Declaration on the Conduct of Parties in the South China
			 Sea.
			(8)That declaration
			 committed all parties to those territorial disputes to reaffirm their
			 respect for and commitment to the freedom of navigation in and over flight
			 above the South China Sea as provided for by the universally recognized
			 principles of international law, and to resolve their
			 territorial and jurisdictional disputes by peaceful means, without resorting to
			 the threat or use of force.
			(9)In July and November of 2010, the United
			 States and our Republic of Korea allies conducted joint naval exercises in the
			 Yellow Sea in international waters, as well as Republic of Korea territorial
			 waters, in the vicinity of the site of the March 2010 North Korean attack on
			 the South Korean military vessel Cheonan, these exercises drew objections from
			 Beijing over foreign operations in the Yellow Sea.
			(10)In September
			 2010, tensions were raised in the East China Sea near the Senkaku (Diaoyutai)
			 Islands, a territory under the legal administration of Japan, when a Chinese
			 fishing vessel deliberately rammed Japanese Coast Guard patrol boats.
			(11)On February 25,
			 2011, a frigate from China's navy fired shots at 3 fishing boats from the
			 Philippines.
			(12)On March 2, 2011,
			 the Government of the Philippines reported that two patrol boats from China
			 attempted to ram one of its surveillance ships.
			(13)On May 26, 2011,
			 a maritime security vessel from China cut the cables of an exploration ship
			 from Vietnam, the Binh Minh, in the South China Sea in waters near Cam Ranh Bay
			 in the exclusive economic zone of Vietnam.
			(14)On May 31, 2011,
			 three Chinese military vessels used guns to threaten the crews of four
			 Vietnamese fishing boats while they were fishing in the waters of the Truong Sa
			 (Spratly) archipelago.
			(15)On June 3, 2011,
			 Vietnam's Foreign Ministry released a statement that Vietnam is
			 resolutely opposed to these acts by China that seriously violated the sovereign
			 and jurisdiction rights of Viet Nam to its continental shelf and Exclusive
			 Economic Zone (EEZ).
			(16)On June 9, 2011,
			 three vessels from China, including one fishing vessel and two maritime
			 security vessels, ran into and disabled the cables of another exploration ship
			 from Vietnam, the Viking 2, in the exclusive economic zone of Vietnam.
			(17)The actions of the Government of the
			 People's Republic of China in the South China Sea have also affected United
			 States military and maritime vessels and aircraft transiting through
			 international air space and waters, including the collision of a Chinese
			 fighter plane with a United States surveillance plane in 2001, the harassment
			 of the USNS Victorious and the USNS Impeccable in March 2009, and the collision
			 of a Chinese submarine with the sonar cable of the USS John McCain in June
			 2009.
			(18)On July 23, 2010, former Secretary of State
			 Hillary Rodham Clinton stated at the ASEAN Regional Forum that the United
			 States, like every nation, has a national interest in freedom of navigation,
			 open access to Asia’s maritime commons, respect for international law, and
			 unimpeded commerce in the South China Sea.
			(19)On June 23, 2011,
			 the United States stated that it was ready to provide hardware to modernize the
			 military of the Philippines.
			(20)The United States
			 and the Philippines conducted combined naval exercises in the Sulu Sea, near
			 the South China Sea, from June 28 to July 8, 2011.
			(21)On July 22, 2011,
			 an Indian naval vessel, sailing about 45 nautical miles off the coast of
			 Vietnam, was warned by a Chinese naval vessel that it was allegedly violating
			 Chinese territorial waters.
			(22)In June 2012,
			 China's cabinet, the State Council, approved the establishment of the city of
			 Sansha to oversee the areas claimed by China in the South China Sea.
			(23)In July 2012, Chinese military authorities
			 announced that they had established a corresponding Sansha garrison in the new
			 prefecture.
			(24)On June 23, 2012, the China National
			 Offshore Oil Corporation invited bids for oil exploration in areas within 200
			 nautical miles of the continental shelf and within the exclusive economic zone
			 of Vietnam.
			(25)Since July 2012,
			 Chinese patrol ships have been spotted near the disputed Senkaku (Diaoyutai)
			 Islands in the East China Sea.
			(26)At the July 2012
			 ASEAN Regional Forum, former Secretary of State Clinton said, We believe
			 the nations of the region should work collaboratively and diplomatically to
			 resolve disputes without coercion, without intimidation, without threats, and
			 without the use of force.
			(27)In November 2012,
			 a regulation was approved by the Hainan People’s Congress authorizing Chinese
			 maritime police to board, search and even take
			 over ships determined to be illegally entering South
			 China Sea waters unilaterally claimed by Beijing.
			(28)At a meeting with the Japanese Foreign
			 Minister on January 18, 2013, former Secretary of State Clinton stated that
			 although the United States does not take a position on the ultimate
			 sovereignty of the (Senkaku) islands, we acknowledge they are under the
			 administration of Japan, adding that We oppose any unilateral
			 actions that would seek to undermine Japanese administration, and we urge all
			 parties to take steps to prevent incidents and manage disagreements through
			 peaceful means.
			(29)On August 3, 2012, a Department of State
			 spokesperson expressed concern over China’s upgrading of the
			 administrative level of Sansha City and the establishment of a new military
			 garrison there, expressed encouragement for ASEAN and China to
			 make meaningful progress toward finalizing a comprehensive Code of
			 Conduct, and called upon claimants to explore every diplomatic
			 or other peaceful avenue for resolution, including the use of arbitration or
			 other international legal mechanisms as needed.
			2.Sense of
			 CongressIt is the sense of
			 Congress that, in light of the congressional finding described above, the
			 Secretary of State should—
			(1)reaffirm the strong support of the United
			 States for the peaceful resolution of maritime territorial disputes in the
			 South China Sea, the Taiwan Strait, the East China Sea, and the Yellow Sea and
			 pledge continued efforts to facilitate a collaborative, peaceful process to
			 resolve these disputes;
			(2)condemn the use of threats or force by
			 naval, maritime security, and fishing vessels from China in the South China Sea
			 and the East China Sea as well as the use of force by North Korea in the Yellow
			 Sea that would escalate tensions or result in miscalculations;
			(3)note that overt
			 threats and gun boat diplomacy are not constructive means for settling these
			 outstanding maritime disputes;
			(4)welcome the diplomatic efforts of
			 Association of Southeast Asian Nations (ASEAN) and the United States allies and
			 partners in Japan, the Republic of Korea, Taiwan, the Philippines, and India to
			 amiably and fairly resolve these outstanding disputes; and
			(5)support the
			 continuation of operations by the United States Armed Forces in support of
			 freedom of navigation rights in international waters and air space in the South
			 China Sea, the East China Sea, the Taiwan Strait, and the Yellow Sea.
			3.Report on the
			 Code of Conduct for the South China Sea
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the Code of Conduct and other peaceful
			 measures for resolution of the territorial disputes in the South China
			 Sea.
			(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may contain a classified annex if
			 necessary.
			
